FILED
                                                                        Dec 21 2020, 9:11 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana                                    Tyler G. Banks
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ike Campbell,                                            December 21, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2414
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia Gooden,
Appellee-Plaintiff,                                      Judge
                                                         The Honorable Richard
                                                         Hagenmaier, Commissioner
                                                         Trial Court Cause No.
                                                         49G21-1803-F4-10187



Robb, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                           Page 1 of 18
                               Case Summary and Issues
[1]   Following a jury trial, Ike Campbell was convicted of, among other crimes,

      unlawful possession of a firearm by a serious violent felon, a Level 4 felony,

      and found to be an habitual offender. The trial court sentenced Campbell to an

      aggregate sentence of thirty-three years in the Indiana Department of

      Correction (“DOC”). Campbell appeals and raises two issues for our review:

      (1) whether the trial court abused its discretion by allowing the State to file a

      belated habitual offender enhancement; and (2) whether the evidence is

      sufficient to support Campbell’s unlawful possession of a firearm by a serious

      violent felon conviction. Concluding the trial court abused its discretion by

      allowing the State to file the belated enhancement without good cause and the

      evidence is sufficient to support Campbell’s conviction, we affirm in part, and

      reverse and remand in part.



                            Facts and Procedural History
[2]   On March 23, 2018, Officer Brandon Brown of the Indianapolis Metropolitan

      Police Department was patrolling a gas station near 38th Street and Sherman

      Street in Indianapolis. Officer Brown observed a gold Caravan in the gas

      station’s parking lot with an African American male wearing a knit hat and

      sitting in the driver’s seat. The driver was later identified as Campbell. Officer

      Brown ran the vehicle’s license plate number and learned the vehicle had been

      reported stolen and called for backup units.



      Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020      Page 2 of 18
[3]   As Officer Brown waited for backup, the van pulled away from the gas station.

      Officer Brown followed the van and activated his lights and sirens to initiate a

      traffic stop but the van did not stop. Instead, the van “began to pick up dust

      and accelerate[.]” Transcript, Volume II at 94. With the lights and sirens still

      activated, Officer Brown followed the van to an apartment complex and

      observed Campbell get out of the van and take off running with the van still in

      motion. As Campbell fled, the van rolled forward and struck him, causing him

      to fall and lose his shoes. The van continued to roll until it crashed into two

      parked vehicles.


[4]   Officer Brown pursued Campbell on foot through the apartment complex.

      During the pursuit, Officer Brown commanded Campbell to stop. At some

      point during the chase, Campbell reached a steep hill and began to tumble

      down. As he tumbled, Officer Brown saw a “shiny object” fall from Campbell’s

      person. Id. at 106. When Campbell reached the bottom of the hill, he was

      apprehended. Approximately ten to fifteen feet from where Campbell had been

      apprehended, officers located a hat with a revolver right next to it. Campbell

      admitted the hat belonged to him but told officers it was not his gun. The gun

      was later processed for DNA and fingerprints; however, no fingerprints were

      found, and DNA results were inconclusive. See id. at 156; Table of Exhibits,

      Volume I at 36.


[5]   On March 27, the State charged Campbell with the following: Count I,

      unlawful possession of a firearm by a serious violent felon, a Level 4 felony;

      Count II, auto theft, a Level 6 felony; Count III, resisting law enforcement, a

      Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020    Page 3 of 18
      Level 6 felony; Count IV, resisting law enforcement by flight, a Class A

      misdemeanor; Count V, possession of marijuana, a Class B misdemeanor 1; and

      Counts VI and VII, leaving the scene of an accident, both Class B

      misdemeanors. The State subsequently amended the charging information to

      add Count VIII, resisting law enforcement by force, a Class A misdemeanor.


[6]   On May 22, the State filed its Notice of Intent to File Habitual Offender

      Enhancement notifying Campbell that it “intend[ed] to file a[n] habitual

      offender sentencing enhancement in this cause if good faith plea negotiations

      are unsuccessful. Charging information and a motion will follow.” Appellant’s

      Appendix, Volume II at 58. The next day, the State presented Campbell with a

      plea offer the terms of which are unknown.2


[7]   Months later, on August 1, the State filed its Notice of Supplemental Discovery

      Compliance with certified copies of Campbell’s prior convictions. Around

      August 14, the State asked if Campbell was interested in a plea agreement, and

      Campbell stated he would only consider a plea to resisting law enforcement by

      flight and possession of marijuana. The State declined to make such an offer.

      A jury trial was scheduled for October 25.




      1
          Later, upon the State’s motion, Count V was dismissed.
      2
       Campbell was initially represented by a public defender; however, at the time this plea was offered,
      Campbell was represented by private counsel who subsequently withdrew from the case. Later, the public
      defender who initially represented Campbell was reappointed.

      Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                        Page 4 of 18
[8]   On October 15, the trial was rescheduled for January 24, 2019 to allow the

      State time to take depositions of Campbell’s witnesses. At a pre-trial conference

      on January 15, the parties confirmed the jury trial but two days later, the State

      e-mailed defense counsel stating that it was willing to honor the plea deal it had

      offered Campbell in May 2018. After conferring with Campbell, defense

      counsel informed the State that Campbell was still only willing to plead guilty

      to resisting law enforcement by flight and possession of marijuana. According

      to defense counsel, “the State responded Mr. Campbell must plead to the

      [unlawful possession of a firearm by a serious violent felon charge]. The State

      said they will file the [habitual offender sentencing enhancement].” Id. at 131.

      Several days later, the State filed a motion to continue the trial due to witness

      issues. The trial was rescheduled for February 7.


[9]   On February 1, the prosecuting attorney e-mailed defense counsel, asking

      whether Campbell was interested in making a counteroffer. On February 5,

      after speaking with Campbell, defense counsel informed the State that “nothing

      has changed” and Campbell would only plead guilty to resisting law

      enforcement and possession of marijuana. Id. At 4:31 p.m. that day, the State

      filed a motion to amend the charging information by adding the habitual

      offender enhancement. In support of its motion, the State offered the following

      grounds: (1) it filed its notice of intent to add the habitual offender sentencing

      enhancement on May 22, 2018; and (2) Campbell “had notice of the filing and

      the discovery documents and there is no substantial prejudice.” Id. at 123.




      Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020     Page 5 of 18
[10]   On February 6, the day before trial, the trial court granted the State’s motion.

       Around 10:00 p.m. that night, Campbell filed his objection to the State’s motion

       arguing that the State “had, at minimum, from August 14, 2018 until December

       25, 2018” to file the enhancement within the statutory period provided by

       Indiana Code section 35-34-1-5(e). Id. at 132. But, Campbell argued, the State

       failed to file within that period or show good cause for the late filing. As a

       result, he claimed there was actual prejudice to him, namely that the State’s

       after hours filing on February 5 was “in essence [filed] one day prior to trial

       [and w]hile the State is preparing their case for jury trial, [defense c]ounsel is

       required to spend hours researching, writing and filing this Objection. That

       gives a clear and distinct advantage to the State and prejudices” him. Id. at 133.


[11]   The following morning, the parties appeared for trial. Campbell raised his

       objection to the filing of the habitual offender enhancement. He argued that the

       State failed to show good cause for the late filing. In filing the late motion, the

       State relied on ongoing plea negotiations, but Campbell claimed that “there

       have not been plea negotiations in this case since at least May.” Supplemental

       Transcript of Evidence, Volume II at 38. When trial was set for January 24, the

       State represented that it was getting ready to file the habitual offender count but

       failed to. And at the pre-trial hearing, when the parties confirmed the January

       24 jury trial, the State again indicated it was going to file but did not. Campbell

       argued that the State strategically waited until the day before trial to file the

       motion, when defense counsel was “doing . . . the bulk of our . . . jury

       preparation.” Id. at 39.


       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020       Page 6 of 18
[12]   The State responded that the timing of the filing was not a tactic but instead,

       attributable to ongoing plea negotiations and staff changes in the office. It

       further argued that, on May 22, 2018, Campbell was given notice of its intent to

       file the habitual offender enhancement in the event plea negotiations failed and

       on August 1, Campbell received certified copies of his prior convictions via

       discovery. The State claimed that “multiple prosecutor’s [sic] have been

       reaching out to [Campbell] to see if we could find a plea agreement that is

       something that we can both agree to on a serious violent felon charge without

       filing the habitual.” Id. at 40. “We waited until the last minute to give the

       defendant the opportunity to get a lower plea agreement before a six (6) to

       twenty (20) year sentence enhancement was applied and now we are filing it.”
Id. The trial court overruled Campbell’s objection. Campbell moved for a

       continuance, which the trial court ultimately granted.


[13]   Campbell’s jury trial was held on June 27. In the first phase of trial, the jury

       found Campbell guilty of all counts. In the second phase, the jury found

       Campbell to be a serious violent felon. And in the final phase, the jury found

       Campbell to be an habitual offender. At sentencing, the trial court vacated

       Count IV, resisting law enforcement by flight, and Count VII, leaving the scene

       of an accident. The trial court sentenced Campbell to an aggregate sentence of




       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020     Page 7 of 18
       thirty-three years in the DOC.3 Campbell now appeals. Additional facts will be

       supplied as necessary.



                                   Discussion and Decision
                       I. Addition of Habitual Offender Count
[14]   Campbell argues that the trial court abused its discretion by allowing “the

       belated filing of an habitual offender enhancement one business day before trial

       without requiring a showing or making any finding of good cause for the

       tardiness.” Brief of Appellant at 14. We agree.


[15]   The legislature has given the trial court discretion to allow or disallow a belated

       habitual offender charge upon a showing of good cause. Falls v. State, 797
N.E.2d 316, 317 (Ind. Ct. App. 2003), trans. denied. Therefore, we review a trial

       court’s determination that the State has shown good cause for its belated filing

       for an abuse of discretion. Id. An abuse of discretion occurs when the trial

       court’s decision is clearly against the logic and effect of the facts and

       circumstances. Jackson v. State, 938 N.E.2d 29, 39 (Ind. Ct. App. 2010), trans.

       denied.




       3
         The trial court issued a sentencing order on September 18, 2019 showing a sentence for Count II, auto theft,
       that was in excess of that allowed by statute. See Appealed Order at 1. The trial court issued a subsequent
       sentencing order sua sponte on September 19 correcting the error. See Appellant’s App., Vol. II at 22.

       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                            Page 8 of 18
[16]   The timeframe during which the State may amend a charging information to

       add an habitual offender count is governed by statute:


               An amendment of an indictment or information to include a[n]
               habitual offender charge under IC 35-50-2-8 must be made at
               least thirty (30) days before the commencement of trial.
               However, upon a showing of good cause, the court may permit the
               filing of a[n] habitual offender charge at any time before the
               commencement of the trial if the amendment does not prejudice
               the substantial rights of the defendant. If the court permits the
               filing of a[n] habitual offender charge less than thirty (30) days
               before the commencement of trial, the court shall grant a
               continuance at the request of the:


               (1) state, for good cause shown; or


               (2) defendant, for any reason.


       Indiana Code 35-34-1-5(e) (emphasis added).


[17]   Our legislature has made it clear that the State must affirmatively show “good

       cause” for the belated addition before an habitual offender charge may be filed

       late. Attebury v. State, 703 N.E.2d 175, 179 (Ind. Ct. App. 1998), overruled on

       other grounds by Williams v. State, 735 N.E.2d 785, 790 (Ind. 2000). “‘Good

       cause’ is not defined in the statute, but it must require something different, and

       . . . something more than lack of prejudice.” Id.


[18]   The State advanced the following grounds in support of its motion to amend

       the information by adding the habitual offender enhancement: (1) it filed a

       notice of intent to file the habitual offender charge on May 22, 2018; and (2)

       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020        Page 9 of 18
       Campbell “has had notice of the filing and the discovery documents [pertinent

       to the enhancement] and there is no substantial prejudice.” Appellant’s App.,

       Vol. II at 123. Before Campbell filed his objection or sought a continuance, the

       trial court granted the State’s motion. When the parties appeared for trial,

       Campbell again objected to the filing, arguing the State failed to show good

       cause. In response, the State claimed its notice of intent was clear that it would

       file the charge if “good faith plea negotiations are not successful” meaning “[i]f

       we go to trial, we will be filling [sic] the habitual.” Supp. Tr., Vol. II at 39.

       And the State’s position was that they had been engaged in ongoing plea

       negotiations with Campbell because multiple prosecutors “reach[ed] out to him

       to see if we could find a plea agreement that . . . we can both agree to on a

       serious violent felon charge without filing the habitual. When he said no, we

       are going to jury trial – that is when we filed it. [T]hat is good cause shown.”
Id. at 40. In fact, the State claimed it waited “until the last minute to give

       [Campbell] the opportunity to get a lower plea agreement[.]” Id.


[19]   However, Campbell claimed there were no “plea negotiations.” Id. Instead, it

       appears that the State initially offered Campbell a plea in May 2018 – the terms

       of which are not in the record – and he declined to take the deal. Several

       months later, in August, the State asked if Campbell was interested in a plea

       agreement but the parties could not agree to terms. In January 2019, the State

       reached out to defense counsel via e-mail stating it was willing to honor the

       prior plea offer. Again, Campbell communicated that he was only willing to

       plead guilty to resisting law enforcement and possession of marijuana, but the


       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020       Page 10 of 18
       State responded that he must plead guilty to the unlawful possession of a

       firearm by a serious violent felon as part of any plea. On February 1, another

       prosecutor e-mailed defense counsel asking if Campbell was interested in

       making a counteroffer. After speaking with Campbell, defense counsel replied

       that Campbell’s position had not changed. The State subsequently filed its

       motion to amend the information by adding the habitual offender charge.


[20]   This court has upheld the finding of good cause for the belated filing of an

       habitual offender charge due to ongoing plea negotiations. See Johnican v. State,

       804 N.E.2d 211, 215 (Ind. Ct. App. 2004). However, that is not the situation

       before us. Here, the State tendered the same plea offer several times and then

       asked if Campbell wanted to make a counteroffer. There is no evidence

       Campbell’s counsel ever attempted to solicit a plea offer from the State, that the

       State agreed not to file the enhancement if Campbell accepted its plea offer, or

       that the parties were engaged in bona fide and ongoing plea negotiations up

       until the State’s filing. Cf. Land v. State, 802 N.E.2d 45, 53 (Ind. Ct. App. 2004)

       (holding the trial court did not abuse its discretion by finding good cause to

       allow the State to amend the information to add a late habitual offender charge

       where the State extended a plea offer and the defendant rejected it but

       continued to negotiate and periodically attempted to solicit an offer to convey

       to the defendant), trans. denied; cf. Falls, 797 N.E.2d at 318-19 (concluding the

       State demonstrated good cause for its belated filing of the habitual offender

       charge when it agreed not to file the enhancement if the defendant accepted its

       offer, the defendant was aware of the possibility of the enhancement being filed,


       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020     Page 11 of 18
       and plea negotiations continued beyond the omnibus date). Ultimately, we are

       not persuaded that the State’s periodic tendering of the same plea offer that had

       been repeatedly rejected by a defendant, whose position remained constant,

       constitutes ongoing plea negotiations.


[21]   The State filed its notice of intent to file the habitual offender charge in May

       2018 but then waited until the day before trial to actually do so. The State had

       ample opportunity within the statutory time frame to file a timely habitual

       offender enhancement and, in fact, even represented that it planned to do so

       several times. Although the trial had been scheduled and subsequently

       rescheduled several times, there were no pending or outstanding issues that

       would have prevented the State from filing the enhancement nor was there any

       indication that the matter would not proceed to trial. The State offers no

       reason, and we are unaware of any, as to why it could not have filed the

       habitual offender charge and continued with plea negotiations. Instead, the

       State’s after hours filing of the late addition on February 5 was essentially a

       filing on the day before the scheduled trial without good cause. Good cause

       requires more than lack of prejudice and the State has failed to meet this

       burden. See Attebury, 703 N.E.2d at 179. Therefore, we conclude that the trial




       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020     Page 12 of 18
       court abused its discretion by allowing the State to file a belated habitual

       offender charge without good cause.4


                                II. Sufficiency of the Evidence
[22]   Campbell also argues that there is insufficient evidence supporting his unlawful

       possession of a firearm by a serious violent felon conviction.


                                         A. Standard of Review
[23]   When reviewing the sufficiency of the evidence required to support a criminal

       conviction, we do not reweigh the evidence or judge the credibility of the

       witnesses. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). Instead, we

       consider only the evidence supporting the verdict and any reasonable inferences

       that can be drawn therefrom. Morris v. State, 114 N.E.3d 531, 535 (Ind. Ct.

       App. 2018), trans. denied. And we consider conflicting evidence most favorably

       to the verdict. Silvers v. State, 114 N.E.3d 931, 936 (Ind. Ct. App. 2018). “We

       will affirm if there is substantial evidence of probative value such that a

       reasonable trier of fact could have concluded the defendant was guilty beyond a

       reasonable doubt.” Bailey, 907 N.E.2d at 1005. It is not necessary for the

       evidence to overcome every reasonable hypothesis of innocence; it is sufficient




       4
         Campbell claims that there “is a split among authorities” in this court as to whether the trial court is
       required to make an explicit finding of good cause before allowing the State to file an untimely habitual
       offender enhancement or whether the trial court, by allowing such filing, impliedly finds good cause. Br. of
       Appellant at 20. Because we conclude the State failed to show good cause for its belated finding, we need not
       determine whether the trial court is required to make an explicit finding of good cause.

       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                          Page 13 of 18
       if an inference may reasonably be drawn from the evidence to support the

       verdict. Silvers, 114 N.E.3d at 936.


                            B. Unlawful Possession of a Firearm
[24]   Campbell does not challenge his status as a serious violent felon or that he

       knowingly or intentionally possessed a firearm. Instead, he claims that the

       State had to prove Campbell “both . . . knowingly possessed the firearm and

       that he knew of his [serious violent felon] status when he possessed it.” Br. of

       Appellant at 21. We disagree.


[25]   Indiana Code section 35-47-4-5(c) provides that “[a] serious violent felon who

       knowingly or intentionally possesses a firearm commits unlawful possession of

       a firearm by a serious violent felon, a Level 4 felony.” A “serious violent felon”

       is defined as a person who has been convicted of committing a serious violent

       felony, the list of which includes the crime of robbery. Ind. Code § 35-47-4-

       5(a), (b)(13) (2017). Therefore, to convict Campbell of unlawful possession of a

       firearm by a serious violent felon, the State had to prove that Campbell had

       been convicted of robbery and, thereafter, knowingly or intentionally possessed

       a firearm. Causey v. State, 808 N.E.2d 139, 143 (Ind. Ct. App. 2004). In Rhone

       v. State, this court held that the statute “does not require proof that [a defendant]

       knew he was a serious violent felon. Instead, [it] merely requires that a person

       knowingly or intentionally possess a firearm after having been convicted of a

       serious violent felony.” 825 N.E.2d 1277, 1286-87 (Ind. Ct. App. 2005), trans.

       denied.


       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020     Page 14 of 18
[26]   Campbell recognizes this case law but argues that the recent United States

       Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019), “calls

       into question the analysis in Rhone.” Br. of Appellant at 25. He urges us to

       reevaluate the previous interpretation of the statute in light of this decision and

       the fact we are not bound by this court’s prior decisions.


[27]   In Rehaif, the Supreme Court examined two federal statutes, 18 U.S.C. §§

       922(g) and 924(a)(2), prohibiting certain individuals from possessing firearms

       and imposing penalties for a violation. Ultimately, the Court held that the

       government had to prove the defendant knew he belonged to a category that

       barred him from possessing a firearm and knew he possessed a firearm. Rehaif,
139 S. Ct. at 2195-97. Section 922(g)(1) provides that “[i]t shall be unlawful” for

       certain individuals to possess a firearm or ammunition. And a separate statute,

       18 U.S.C. § 924(a)(2), states that “[w]hoever knowingly violates” section 922(g)

       shall be fined or imprisoned for up to ten years, or both. The Court held that

       because “‘knowingly’ in §924(a)(2) modifies the verb ‘violates’ and its direct

       object, which in this case is §922(g)[,]” Congress intended to require the

       government to prove that a defendant knew he violated the material elements of

       section 922(g) – that he was a person prohibited from possessing a firearm.

       Rehaif, 139 S. Ct. at 2195-96.5




       5
           The Court also held that its reading of the statute was consistent with the statute’s purpose. Id. at 2196-98.


       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                                 Page 15 of 18
[28]   Applying the same analysis here, we cannot conclude that Indiana Code section

       35-47-4-5(c) requires the State to prove both that a defendant knew he was a

       serious violent felon and knew he possessed a firearm. Our statute provides

       that “[a] serious violent felon who knowingly or intentionally possesses” a firearm

       commits unlawful possession of a firearm by a serious violent felon. Here, the

       syntax is critical: “knowingly” modifies the verb “possess” and its direct object,

       a firearm. The text of the federal statute at issue in Rehaif differs significantly

       from the text of Indiana’s statute and therefore, cannot support Campbell’s

       interpretation. The State was not required to prove that Campbell knew he was

       a serious violent felon when he unlawfully possessed a firearm. Because

       Campbell does not challenge any other element or aspect of his conviction for

       unlawful possession of a firearm by a serious violent felon, we conclude there is

       sufficient evidence supporting his conviction.6



                                                  Conclusion
[29]   For the reasons set forth above, we conclude there is sufficient evidence to

       support Campbell’s unlawful possession of a firearm by a serious violent felon

       conviction and we therefore affirm his conviction. We also conclude that the

       trial court abused its discretion by allowing the State to file a late habitual




       6
         Campbell also argues that our jurisprudence in the context of various driving offenses supports his
       interpretation of Indiana Code section 35-47-4-5. Having already concluded the State is not required to prove
       Campbell’s knowledge of his serious violent felon status based on the statute defining the crime, we decline to
       address Campbell’s argument.

       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                            Page 16 of 18
       offender charge without good cause. Therefore, we reverse the trial court’s

       habitual offender enhancement and remand with instructions to vacate the

       enhancement and resentence Campbell accordingly.


[30]   Affirmed in part, reversed and remanded in part.


       Crone, J., concurs.


       Brown, J., concurs in part and dissents in part with opinion.




       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020   Page 17 of 18
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Ike Campbell,                                            Court of Appeals Case No.
                                                                19A-CR-2414
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.



       Brown, Judge, concurring in part and dissenting in part.


[31]   I respectfully dissent from the majority’s conclusion that the trial court abused

       its discretion by allowing the State to file an habitual offender charge. The

       Indiana Supreme Court has held that the purpose of Ind. Code § 35-34-1-5(e)

       “is to allow a defendant sufficient time to prepare a defense for an habitual

       offender charge.” Haymaker v. State, 667 N.E.2d 1113, 1114 (Ind. 1996). Given

       that the State filed a notice on May 22, 2018, asserting that it intended to file an

       habitual offender sentencing enhancement if good faith plea negotiations were

       unsuccessful, the trial court granted Campbell’s motion to continue, and a trial

       was not held until more than four months after the habitual offender charge was

       filed, I would conclude that the trial court did not abuse its discretion in

       allowing the State to file the habitual offender allegation. I concur with the

       majority in all other respects.

       Court of Appeals of Indiana | Opinion 19A-CR-2414 | December 21, 2020                Page 18 of 18